Title: To Benjamin Franklin from Silas Deane, 16 May 1781
From: Deane, Silas
To: Franklin, Benjamin


Dear sir,
Paris 16h. May 1781
I wrote You a few Days since, inclosing Mr. Montieus Acct., and Duplicates of Mr. Vanderperes Papers, and took the Liberty of desiring that You would inform Me when You sent off Your Dispatches for America. I now take the Liberty of sending You a packet for America and You will oblige Me much by putting it under Your cover, by Mr. Laurens. I should not give You this Trouble were it not that Mr Laurens from Political or other motives, has avoided Me, though I called at his Lodgings.— The Letters are simply on business of a private Nature, except the one to the President of Congress which is to sollicit the appointment of an Auditor to settle my Accts. & those of the Public in which I have had any concern— I propose doing myself the honor of waiting on You at Breakfast on saturday Morning, & in the meantime have the honor to be with sincere respect & Attachment Dear sir Your most Obedt & Very Humle. servt
S Deane
 
Addressed: To / His Excelly. / B Franklin Esq. / or in his absence to / Mr Franklin junr / at / Passy
Notation: S. Deane 16 May 1781
